EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kathryn Chi, Reg. No. 78,050; on June 28, 2022.

The application has been amended as follows: 
In claim 10, lines 3 and 4, “, such as semi-spheres,”  was deleted.

In claim 12, line 2, between “system” and “a”, a comma --,--  was inserted.

Claim 14 was cancelled.

Drawings
The drawings were received on August 26, 2019.  These drawings are acceptable.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With respect to base claim 1, none of the prior art of record, alone or in combination, discloses a surgical robotic system, comprising, inter alia:  5a  suspension structure comprising a rail;  a manipulator unit comprising: a carriage arranged to be mounted to the suspension structure, wherein the carriage comprises an electric actuator for movement of the carriage along the rail; and 10a manipulator arm arranged to be detachably docked to the carriage via a docking mechanism; wherein the docking mechanism comprises a first docking connector on the manipulator arm and a second docking connector on the carriage, and wherein the first and the second docking connector establish an electrical connection between 15the manipulator arm and the carriage when the manipulator arm is docked.
For comparison to the present invention, prior-art reference Kostrzewski et al. (U.S. Pat. No. 9,283,048), for example, discloses a surgical robotic system, comprising, inter alia: 510a manipulator arm; the manipulator arm comprising a connector for connecting the manipulator arm via a cable to an electric power supply.  However, Kostrzewski et al. do not disclose a suspension structure comprising a rail and a manipulator unit comprising a carriage arranged to be mounted to the suspension structure.  Kostrzewski et al. also do not disclose a docking mechanism comprising a first docking connector on the manipulator arm and a second docking connector on a carriage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771